Citation Nr: 0945816	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-02 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The Veteran had active service from April 1964 to February 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran in this case contends that his currently 
diagnosed tinnitus is related to his period of active 
service.  Specifically, the Veteran alleges that the 
currently diagnosed tinnitus is related to an in-service 
diving exercise in which the Veteran sustained a perforated 
left tympanic membrane.

Service treatment records (STRs) are negative for a diagnosis 
of or treatment for tinnitus.  However, the Veteran was 
treated at sick call in April 1967 for a perforated tympanic 
membrane following a diving exercise.  According to the 
Veteran's DD-214 Form, he served in the Navy on an underwater 
demolitions team.  A follow-up treatment note dated May 1967 
revealed that the Veteran's perforated left tympanic membrane 
was asymptomatic and healing.  The impression was healing 
left tympanic perforation.  The Veteran was afforded a 
clinical evaluation and physical examination in February 1968 
prior to discharge from service.  The clinical evaluation was 
normal and the Veteran was found to be physically qualified 
for release from active duty.

The Veteran presented to Maitland Audiology in October 2005 
for a hearing evaluation.  He reported a history of 
intermittent tinnitus in the left ear for the past ten years.  
The examiner reviewed the Veteran's "military records" and 
noted that he received training in underwater demolitions.  
The Veteran also reported that he sustained an ear injury 
during a diving exercise in service, received instruction 
with various firearms, and routinely completed diver and/or 
jump (parachute) training exercises.  He denied using hearing 
protection in service.  In terms of post-service occupational 
noise exposure, the Veteran worked on a janitorial crew for 
one year at an airline and was exposed to "some" aircraft 
noise.  The Veteran intermittently wore hearing protection at 
that time.  The impression was unspecified tinnitus.

Although the examiner linked the Veteran's hearing loss to 
his in-service "ear trauma," there is no indication of 
record to show that the examiner expressed any such opinion 
with respect to the Veteran's tinnitus.  In light of this 
evidence, the Veteran should be asked to identify all VA and 
non-VA sources of treatment for his tinnitus.

The Veteran was afforded a VA Compensation and Pension (C&P) 
audiology examination in July 2006.  At that time, the 
Veteran denied any "high level" civilian noise exposure.  
In fact, it was noted that the Veteran worked "in sales."  
The Veteran denied having tinnitus at the time of the 
examination, but later correspondence from the Veteran 
indicated that he misunderstood the examiner's questions in 
this regard.  See August 2006 notice of disagreement (NOD).
        
VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this 
case, the RO should schedule the Veteran for a VA examination 
to determine the nature and etiology of the currently 
diagnosed tinnitus and its relationship to service, if any.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran 
and ask him to identify all VA and non-
VA sources of treatment for his 
tinnitus.  The RO should also attempt 
to obtain any other evidence identified 
as relevant by the Veteran during the 
course of the remand, provided that the 
Veteran completes the required 
authorization forms.

2.  After the above development is 
completed, the RO should make 
arrangements with an appropriate VA 
medical facility for a VA examination 
to ascertain the nature and etiology of 
the currently diagnosed tinnitus.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims 
folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary 
by the examiner should be conducted at 
this time, and included in the 
examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
currently diagnosed tinnitus is at 
least as likely as not (i.e., 50 
percent or greater possibility) related 
to the Veteran's period of active 
military service, and specifically to 
his perforated left tympanic membrane 
and/or duties in underwater 
demolitions.  The examiner must provide 
a complete rationale for any stated 
opinion. 

3.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


